Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JOHN BLANTON on 7/20/2022.

The application has been amended as follows: 

	In the clams:
	1.	(Original)	A method, comprising:
	measuring network conditions for a first Access Point (AP) serving a plurality of Client Devices (CDs) configured to operate in one of a sleep mode and an active mode;
	in response to detecting, based on the measured network conditions, an amount of network usage devoted to transitioning members of the plurality of CDs from the sleep mode to the active mode satisfies a threshold:
identifying a first subset of CDs from the plurality of CDs that are deprioritized for access to the sleep mode;
receiving a sleep request from a given CD that is a member of the first subset of CDs; and
denying the sleep request to force the given CD to maintain the active mode for at least a predefined amount of time.

2.	(Currently Amended)	The method of claim 1, wherein the given CD denied the sleep request based on a priority scheme in the first subset of CDs that ranks [[the ]]CDs to remain active based on:
a power consumption rate of the given CD, wherein CDs with longer remaining battery life are prioritized to remain active over CDs with shorter remaining battery life; and
a recharging likelihood or difficulty of the given CD, wherein CDs expected to recharge sooner are prioritized to remain active over CDs expected to recharge later.

3.	(Currently Amended)	The method of claim 1, wherein the given CD denied the sleep request based on a priority scheme in the first subset of CDs that ranks [[the ]]CDs to remain active based on:
how often the CDs have received WUSs (Wake Up Signals) over a given time window, wherein CDs transitioned to the active mode more often are prioritized to remain active over CDs transitioned to the active mode less often.

4.	(Currently Amended)	The method of claim 1, wherein the given CD denied the sleep request based on a priority scheme in the first subset of CDs that ranks [[the ]]CDs to remain active based on:
how sensitive applications running on the given CDs are to latency, wherein CDs running more sensitive applications are prioritized to remain active over CDs running less sensitive applications.

5.	(Original)	The method of claim 1, wherein detecting the amount of network usage devoted to transitioning members of the plurality of CDs from the sleep mode to the active mode satisfies the threshold includes:
detecting a channel usage rate above a use threshold;
	detecting a percent of channel usage due to Wake Up Signals above a WUS threshold;
	detecting a downlink buffer in the AP for a particular CD over a backlog threshold; or 
	detecting a latency sensitivity of a current traffic held in the downlink buffers in the AP is above a sensitivity threshold.

6.	(Original)	The method of claim 1, after detecting the amount of network usage devoted to transitioning members of the plurality of CDs from the sleep mode to the active mode satisfies the threshold:
	receiving a sleep request from a first CD currently in the active mode that is not a member of the first subset of CDs;
	identifying a second CD that is a member of the first subset of CDs and is in the sleep mode;
	transmitting a tear-down message to the second CD that instructs the second CD to transition from the sleep mode to the active mode; and
	transitioning the first CD from the active mode to the sleep mode.

7.	(Original)	The method of claim 6, wherein the tear-down message includes a first WUS and a first wakefulness command that prevents the second CD from reentering the sleep mode for at least a predefined amount of time.

8.	(Original)	The method of claim 1, wherein detecting whether the amount of network usage devoted to transitioning members of the plurality of CDs from the sleep mode to the active mode satisfies the threshold includes predictive analysis based on second network conditions of a second AP neighboring the first AP.

9.	(Original)	The method of claim 1 in which detecting whether the amount of network usage devoted to transitioning members of the plurality of CDs from the sleep mode to the active mode satisfies the threshold includes predictive analysis based on historical conditions observed by the first AP and at least one of a machine learning model or a network management rule set.

10.	(Currently Amended)	A method, comprising:
receiving, at an Access Point (AP), a sleep request from a first Client Device (CD) currently in an active mode;
	in response to identifying, based on a rate of wake up signals (WUSs) corresponding to the first CD being different than a rate of WUSs of a second CD, that the first CD has a higher sleep priority than [[a ]]the second CD that is currently in a sleep mode[[;]], accepting the sleep request from the first CD to permit the first CD to enter the sleep mode; and
transmitting a tear-down message to the second CD that forces the second CD from the sleep mode to the active mode.

11.	(Original)	The method of claim 10, further comprising:
receiving, at the AP, a second sleep request from a third CD currently in the active mode;
	in response to identifying that the third CD has a lower sleep priority than the first CD that is currently in the sleep mode; and
	rejecting the second sleep request from the third CD to permit the first CD to remain in the sleep mode.

12.	(Original)	The method of claim 10, wherein the tear-down message forces the second CD to maintain the active mode for at least a predefined amount of time.

13.	(Original)	The method of claim 10, wherein the first CD has the higher sleep priority relative to the second CD based on:
a recharging likelihood or difficulty, wherein the second CD is expected to recharge sooner and the first CD is expected to recharge later.

14.	(Original)	The method of claim 10, wherein the tear-down message is transmitted to the second CD in response to detecting, based on measured network conditions, that an amount of network usage devoted to transitioning CDs from the sleep mode to the active mode satisfies a threshold.

15.	(Original)	A method, comprising:
identifying, by an Access Point (AP), a plurality of client device (CDs) configured to operate in one of a sleep mode and an active mode that are associated with the AP and that are in the sleep mode;
identifying at least one CD from the plurality of CDs to transition to the active mode, where the at least one CD is identified from the plurality of CDs based at least in part on a priority scheme that ranks CDs of the plurality of CDs according to rates of receiving Wake Up Signals (WUSs), wherein higher rates of the rates are associated with higher ranks for the CDs according to the priority scheme; and
transmitting, from the AP, a tear-down message to the at least one CD that instructs the at least one CD to transition from the sleep mode to the active mode.

16.	(Original)	The method of claim 15, further comprising:
	wherein the plurality of CDs is identified in response to the AP detecting an amount of network usage devoted to transitioning members of the plurality of CDs from the sleep mode to the active mode satisfies a threshold.

17.	(Original)	The method of claim 16, wherein detecting the amount of network usage devoted to transitioning members of the plurality of CDs from the sleep mode to the active mode satisfies the threshold includes:
detecting a channel usage rate above a use threshold;
	detecting a percent of channel usage due to Wake Up Signals above a WUS threshold;
	detecting a downlink buffer in the AP for the CD over a backlog threshold; or 
	detecting a latency sensitivity of a current traffic held in the downlink buffers in the AP is above a sensitivity threshold.

18.	(Original)	The method of claim 16, wherein detecting whether the amount of network usage devoted to transitioning members of the plurality of CDs from the sleep mode to the active mode satisfies the threshold includes predictive analysis based on second network conditions of a second AP neighboring the AP.

19.	(Original)	The method of claim 15, wherein the at least one CD includes all of the plurality of CDs that are associated with the AP and that are in the sleep mode.

20.	(Original)	The method of claim 15, wherein the tear-down message is queued until a next message is transmitted to the at least one CD, wherein the next message includes a requested payload for an application running on the at least one CD and a command that prevents the at least one CD from reentering the sleep mode for at least a predefined amount of time.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-20 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1, a method, comprising:
	measuring network conditions for a first Access Point (AP) serving a plurality of Client Devices (CDs) configured to operate in one of a sleep mode and an active mode;
	in response to detecting, based on the measured network conditions, an amount of network usage devoted to transitioning members of the plurality of CDs from the sleep mode to the active mode satisfies a threshold:
identifying a first subset of CDs from the plurality of CDs that are deprioritized for access to the sleep mode;
receiving a sleep request from a given CD that is a member of the first subset of CDs; and
denying the sleep request to force the given CD to maintain the active mode for at least a predefined amount of time…in combination with other limitations.

Regarding claim 10, a method, comprising:
receiving, at an Access Point (AP), a sleep request from a first Client Device (CD) currently in an active mode;
	in response to identifying, based on a rate of wake up signals (WUSs) corresponding to the first CD being different than a rate of WUSs of a second CD, that the first CD has a higher sleep priority than the second CD that is currently in a sleep mode,	accepting the sleep request from the first CD to permit the first CD to enter the sleep mode; and
transmitting a tear-down message to the second CD that forces the second CD from the sleep mode to the active mode…in combination with other limitations. 

Regarding claim 15, method, comprising:
identifying, by an Access Point (AP), a plurality of client device (CDs) configured to operate in one of a sleep mode and an active mode that are associated with the AP and that are in the sleep mode;
identifying at least one CD from the plurality of CDs to transition to the active mode, where the at least one CD is identified from the plurality of CDs based at least in part on a priority scheme that ranks CDs of the plurality of CDs according to rates of receiving Wake Up Signals (WUSs), wherein higher rates of the rates are associated with higher ranks for the CDs according to the priority scheme; and
transmitting, from the AP, a tear-down message to the at least one CD that instructs the at least one CD to transition from the sleep mode to the active mode…in combination with other limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461